      Case: 4:20-cr-00258-SEP Doc. #: 2 Filed: 05/27/20 Page: 1 of 5 PageID #: 8
                                                                                            FILED
                                                                                         MAY 2 7 2020
                                UNITED STATES DISTRICT COURT                            U. S. DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI                          EASTERN DISTRICT OF MO
                                                                                               ST.LOUIS
                                      EASTERN DIVISION

 UNITED STATES OF AMERICA,                               )
                                                         )
         Plaintiff,                                      )
                                                         )
 v.                                                      )   No.    4:20CR00258 SEP/SPM
                                                         )
 CHRISTOPHER PERRY SCHULTE, JR.,                         )
                                                         )
         Defendant.                                      )

                                            INDICTMENT

                                               COUNT I

         The Grand Jury charges that:

At all times pertinent to the charges in this indictment:

         1.      Federal law defined the term

         (a)     "minor" to mean any person under the age of eighteen years (18 U.S.C. §

2256(1));

         (b)     "sexually explicit conduct" to mean actual or simulated--

                 (i)      sexual intercourse, including genital-genital, anal-genital, oral-genital,

                 oral-anal, whether between persons of the same or opposite sex,

                 (ii)     bestiality,

                  (iii)   mastUrbation,

                  (iv)    sadistic or masochistic abuse, or

                  (v)     lascivious exhibition of the anus, genitals, or pubic area of any person (18

                 U.S.C. §2256(2)(A));



                                                     1
   Case: 4:20-cr-00258-SEP Doc. #: 2 Filed: 05/27/20 Page: 2 of 5 PageID #: 9




        (c)    "computer" to mean an electronic, magnetic, optical, electrochemical or other

high speed data processing device performing logical, arithmetic or storage functions, including

any data storage facility or communications facility directly related to or operating in

conjunction with such device. (18 U.S.C.§ 2256(6));

        (d)     "child pornography" to mean any visual depiction, including any photograph,

film, video, picture, or computer or computer-generated image or picture, whether made or

produced by electronic, mechanical, or other means, of sexually explicit conduct, where--

                (A)      the production of such visual depiction involves the use of a minor

               engaging in sexually explicit conduct; or

                (C)      such visual depiction has been created, adapted, or modified to appear that

                an identifiable minor is engaging in sexually explicit conduct. (18

               U.S.C.§2256(8)).

        2.      The "Internet" was, and is, a computer communications network using interstate

and foreign lines to transmit data streams, including data streams used to store, transfer and

receive graphic files.

        3.      Between on or about February 24, 2019, and on or about September 19, 2019, in

the Eastern District of Missouri, and elsewhere,

                            CHRISTOPHER PERRY SCHULTE, JR.,

the defendant herein, did knowingly employ, use, persuade, induce, entice, "Minor Victim," who

was an 11-year old minor, to engage in sexually explicit conduct, specifically, defendant

recorded "Minor Victim" in a lascivious display of her genitals, and said sexually explicit

conduct was for the purpose of producing visual depictions of such conduct, and such depictions

were produced using a Samsung cell phone;

                                                   2
    Case: 4:20-cr-00258-SEP Doc. #: 2 Filed: 05/27/20 Page: 3 of 5 PageID #: 10




 In violation of Title 18, United States Code, Section 2251 (a) and punishable under Title 18,

 United States Code, Section 2251(e).

                                              COUNT II

        The Grand Jury further charges that:

         1.      The allegatim;is contained in paragraphs one and two of Count I of this Indictment

 are incorporated by reference as if fully set forth herein.

        3.       Between on or about February 24, 2019, and on or about September 19, 2019, in

tq_e Eastern District of Missouri, and elsewhere,

                            CHRISTOPHER PERRY SCHULTE, JR.,

the defendant herein,

         (1) did use the Internet, a facility and means of interstate commerce, and a Samsung cell

 phone, to knowingly access Dropbox to view material that contained images and videos of child

·pornography, and

         (2) did knowingly possess images and videos of child pornography, by using the Internet

 and the Samsung cell phone, which cell phone traveled in interstate and foreign commerce, and

        (3) the videos and images of child pornography that the defendant accessed with the

 intent to view, and the videos and images possessed by defendant included, but were not limited

 to, the following:

              a. "Girl 9yo undressing," a graphic video file that depicts, in part, a minor naked

                 female getting into the shower;

              b. "French 1 ly chubby and dad,'' a graphic video file that depicts, in part, a minor

                 female engaged in sexual intercourse with a male; and



                                                    3
   Case: 4:20-cr-00258-SEP Doc. #: 2 Filed: 05/27/20 Page: 4 of 5 PageID #: 11




             c. "IMG 0899," a graphic video file that depicts, in part, a minor female removing

                her clothes in the bathroom, and the camera focusing in on her vagina;

In violation of Title 18, United States Code, Section 2252A(a)(5)(B) and punishable under Title

18, United States Code, Section 2252A(b)(2).

                                  FORFEITURE ALLEGATION

       The Grand Jury further finds by probable cause that:

       1.       Pursuant to Title 18, United States Code, Section 2253, upon conviction of an

offense in violation of Title 18, United States Code, Section 2251 as set forth in Count(s) I and

II of the Indictment, the defendant shall forfeit to the United States of America: any visual

depiction as described in Sections 2251, 2251A, 2252, 2252A or 2260 of Title 18, or any book,

magazine, periodical, film, videotape, or other matter which contains any such visual depiction,

which was produced, transported, mailed, shipped or received in violation of Chapter 110 of

Title 18; any property, real or personal, constituting or traceable to gross profits or other

proceeds obtained from such offense; and any property, real or personal, used or intended to be

used to commit or to promote the commission of such offense or any property traceable to such

property.

       2.       Specific property subject to forfeiture includes, but is not limited to, the Samsung

Galaxy SM-G965U cell phone; IMEI: 357633093233788; MEID: 089693876103289976.

       3.       If any of the property described above, as a result of any act or omission of the

defendant:

                a.     cannot be located upon the exercise of due diligence;

               b.      has been transferred or sold to, or deposited with, a third party;

                c.     has been placed beyond the jurisdiction of the court;
                                                  4
   Case: 4:20-cr-00258-SEP Doc. #: 2 Filed: 05/27/20 Page: 5 of 5 PageID #: 12




               d.      has been substantially diminished in value; or

               e.      has been commingled with other property which cannot be divided without

                       difficulty,

the United States of America will be entitled to the forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p).

                                                  A TRUE BILL.




                                                   FOREPERSON

JEFFREY B. JENSEN
United States Attorney



ROBERT F. LIVERGOOD, #35432MO
Assistant United States Attorney




                                                  5
